Case 1:19-cv-03799-NGG-PK Document 17 Filed 11/30/19 Page 1 of 2 PageID #: 76



Michael Grinblat (4159752)
Law Offices of Michael Grinblat
817 Broadway, Fourth Floor
New York, NY 10003
Tel: (347) 796-0712
Fax: (212) 202-5130
Email: michael.grinblatesq@gmail.com
Attorney for the Plaintiff


                    IN THE UNITED STATES DISTRICT COURT
               IN AND FOR THE EASTERN DISTRICT OF NEW YORK

 SEMYON GRINBLAT, individually and on                CERTIFICATE OF SERVICE OF
 behalf of all others similarly situated,          THE      PLAINTIFF’S    FIRST
                                                   INTERROGATORIES, REQUESTS TO
                                        Plaintiff, ADMIT   AND    REQUESTS    FOR
                                                   PRODUCTION OF DOCUMENTS TO
                    -against-                      DEFENDANT 195 BURGER CORP.


 195 BURGER CORP., BILL WOLF
 PETROLEUM CORP., JOHN DOE 1-X,
 persons yet unknown, Limited Liability
 Companies, Partnerships, Corporations 1-         CASE NO.: 19-cv-3799-NGG-PK
 X, entities yet unknown,

                                Defendants.

                              CERTIFICATE OF SERVICE

       I certify that on this 29th day of November, 2019, I served the Plaintiff’s First

Interrogatories, Requests to Admit and Requests for Production of Documents to Defendant 195

BURGER CORP., via U.S. First Class mail, upon the following counsel of record:

Jay L. Yackow, Esq.
355 Post Avenue, Suite 201
Westbury, NY 11590
Telephone: (516) 997-4040
Email: jyackow@yackowlaw.com

Attorney for the Defendant
195 BURGER CORP.
BILL WOLF PETROLEUM CORP.

                                              1
Case 1:19-cv-03799-NGG-PK Document 17 Filed 11/30/19 Page 2 of 2 PageID #: 77



Andrew E. MacAskill, Esq.
355 Post Avenue, Suite 201
Westbury, NY 11590
Telephone: (516) 997-4040
Email: andym@yackowlaw.com

Attorney for the Defendant
195 BURGER CORP.
BILL WOLF PETROLEUM CORP.


Aaron Jones, Esq.
Salamon, Gruber, Blaymore & Strenger, P.C.
97 Powerhouse Road, Suite 102
Roslyn Heights, NY 11577
Telephone: (516) 625-1700
Email: ajones@sgnblaw.com

Attorneys for the Defendant
BILL WOLF PETROLEUM CORP.


Sanford Strenger, Esq.
Salamon, Gruber, Blaymore & Strenger, P.C.
97 Powerhouse Road, Suite 102
Roslyn Heights, NY 11577
Telephone: (516) 625-1700
Email: sstrenger@sgnblaw.com

Attorneys for the Defendant
BILL WOLF PETROLEUM CORP.


                                                 Signed: November 29, 2019




                                                 Michael Grinblat, Esq. (4159752)

                                                 Law Offices of Michael Grinblat
                                                 817 Broadway, Fourth Floor
                                                 New York, NY 10003
                                                 Tel: (347) 796-0712
                                                 Fax: (212) 202-5130
                                                 Email: michael.grinblatesq@gmail.com
                                                 Attorney for the Plaintiff

                                             2
